 1   BRUCE SCOTT DICKINSON, ESQ.
     Nevada Bar No. 002297
 2   JAMIESON N. POE, ESQ.
 3   Nevada Bar No. 008228
     STEPHENSON & DICKINSON, P.C.
 4   2820 West Charleston Boulevard, Suite 17
     Las Vegas, Nevada 89102
 5   Telephone: (702) 474-7229
     Facsimile: (702) 474-7237
 6
     email: admin@sdlawoffice.net
 7
     Attorneys for Defendants
 8
 9
10                            IN THE UNITED STATES DISTRICT COURT

11                                            DISTRICT OF NEVADA
12
13   HENRY LUJAN, an individual,                           CASE NO.: 2:16-CV-02694-RFB-NJK

14                              Plaintiffs,
     vs.
15
16   GORDON WESLEY THOMAS, an individual;      STIPULATION AND ORDER TO EXTEND
     SWIFT TRANSPORTATION COMPANY, an          DEADLINE FOR FILING JOINT
17   Arizona corporation; SWIFT                PRETRIAL ORDER
     TRANSPORTATION CO. OF ARIZONA, LLC,
18   a foreign corporation; DOES 1 through 10,
     inclusive; and ROE CORPORATIONS I through
19
     10, inclusive,
20
                                Defendants.
21
22
23
            The current deadline for filing the pretrial order is October 1, 2018 (Docket No. 39). The
24
     parties, through their undersigned counsel, stipulate and agree to extend the deadline 14 days or until
25
     October 15, 2018. The parties have been diligently working together to attempt to agree on as many
26
     ///
27
     ///
28
     ///

                                                       1
 1   facts and exhibits as possible and the extra time will assist in getting this accomplished.
 2   Dated this 1st day of October, 2018                    Dated this 1st day of October, 2018
 3
 4   /s/ Ralph A. Schwartz_______________                   _/s/ Bruce Scott Dickinson_____________
     RALPH A. SCHWARTZ, ESQ.                                BRUCE SCOTT DICKINSON, ESQ.
 5   Nevada Bar No. 005488                                  Nevada Bar No.: 002297
 6   RALPH A. SCHWARTZ, P.C.                                JAMIESON N. POE, ESQ.
     400 South Seventh Street, Suite 100                    Nevada Bar No. 008228
 7   Las Vegas, NV 89101                                    STEPHENSON & DICKINSON
     T: 702-888-5291                                        2820 West Charleston Blvd., Suite 17
 8   F: 702-888-5292                                        Las Vegas, NV 89102
     Attorneys for Plaintiff                                T: 702-474-7229
 9
                                                            F: 702-474-7237
10                                                          Attorney for Defendants

11
12
                                                    ORDER
13
14          It is so ordered this ____
                                  2    day of ________________,
                                                October         2018.
15
16                                                 _________________________________________
                                                   U.S. MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
